 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHESTNIITr'S STORES, INC., OF LuFKIN, TExAS 1andLOCAL 408,AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, AFL, PETITIONER.Case No. 16-RC-986. August 5,1952Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :The Employer is a Texas corporation with its principal office andonly place of business located in Lufkin, Texas. It is engaged inoperating a retail food market under the name, "Q. P. Store in Lufkin,"a registered assumed name.During the year preceding the date of thehearing the Employer made purchases in excess of $233,000, none ofwhich was made from sources outside the State of Texas. During thesame period the Employer's sales, amounting to approximately$287,000, were all made within the State of Texas.The record shows that the Employer's president is also the presidentof another retail food market, Q. P. Stores, Inc., of Bay City, Texas,and of Grocers Supply Company, Inc., of Houston, Texas.TheEmployer purchases about one-half of its total purchases from thislatter company.The three companies also have the same vice presi-dent and secretary-treasurer.The president of the Employer owns52 percent of its stock, 72 percent of the stock of Grocers SupplyCompany, and 251/2 percent of the stock of Q. P. Stores. The purchasesand sales of Grocers Supply Company are in excess of approximately$10,000,000.All of its sales are made locally.Approximately 75percent of its purchases are made, directly or indirectly, from sourcesoutside the State of Texas.These purchases include products suchas Post Toasties, Quaker Oats, and various canned products soldthroughout the United States.From the foregoing it is clear that the Employer, considered as aseparate and independent enterprise, is engaged in a retail businessessentially local in nature over which the Board would not normallyassert jurisdiction 2As the additional evidence in the record is in-sufficient to warrant the conclusion that the Employer, in fact, func-'As amended at the hearing.3 Federal Dairy Co., Inc.,91 NLRB 638.100 NLRB No. 77. THE ELYRIA TELEPHONE COMPANY491tions as an integrated part of a larger, interstate enterprise consistingof several companies, all of which constitute a single employer, we findthat it would not effectuate the policies of the Act to assert jurisdictionin this case.3OrderIT ISHEREBY oRDEREDthat the petition filed herein be, and it herebyis, dismissed.SToledoServiceParking Company,96 NLRB 268.THE ELYRIA TELEPHONE COMPANYandCOMMUNICATIONSWORKERSOF AMERICA,CIO, PETITIONER.Case No. 8-RC 1268. August 5,1959Supplemental Decision,Amended Description of Unit, andCertification of RepresentativesOn September 13,1951, the Board issued its Decision and Directionof Election herein 1 in a unit composed generally of all the Employer'semployees, excluding, among others, the service assistants, who werefound to be supervisors.On October 2, 1951, the Petitioner filed apetition for further testimony and reconsideration of the Board'sexclusion of the service assistants.The Employer, by letter of October8, 1951, objected to the Petitioner's petition.On October 9, 1951, theBoard denied the Petitioner's request without prejudice to the serviceassistants voting subject to challenge.Subsequently, on October 10, 1951, an election by secret ballot wasconducted under the direction and supervision of the Regional Directorfor the Eighth Region among the employees of the Employer in theunit found appropriate by the Board in its decision.Upon completionof the election, a tally of ballots was furnished the parties.The tallyshows that, of the approximately 110 eligible voters, 98 cast ballots,of which 60 were cast for the Petitioner, 26 against, and 12 werechallenged.2On October 12, 1951, the Employer filed an objection to the electionon the grounds that the service assistants, whom the Board had foundto be supervisors, organized and were the leaders of the Petitioner, andthat such conduct by its supervisors interfered with the election.Thereafter, in accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation and, on December 10,ts196 NLRB 162.1 The challenged ballots were cast by service assistants.100 NLRB No. 81.